989 F.2d 505
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Harvey A. LANGREHR, Appellant,v.UNITED STATES OF AMERICA, acting through the InternalRevenue Service, Appellee.
No. 92-2187.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 2, 1992.Filed:  January 8, 1993.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Harvey A. Langrehr appeals the district court's1 grant of summary judgment in favor of the government in this tax action.


2
In a previous appeal, a panel of this court remanded Langrehr's declaratory judgment action for a determination as to whether the IRS provided Langrehr with notice of the assessments and a demand for payment of back taxes.  The district court granted summary judgment for the government on this issue.  Finding Langrehr's contentions on appeal to be without merit, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska